 Case 4:18-cv-00167-O Document 219 Filed 12/28/18         Page 1 of 5 PageID 2696


                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION


TEXAS, et al.,

              Plaintiffs,

v.                                            Civil Action No. 4:18-CV-00167-O

UNITED STATES OF AMERICA, et al.,

             Defendants.

and

CALIFORNIA, et al.

             Intervenors-Defendants.


      MOTION TO WITHDRAW AS COUNSEL FOR STATE OF WISCONSIN

      Plaintiff State of Wisconsin hereby notifies this Court that Misha Tseytlin

will no longer be the Solicitor General of Wisconsin and Kevin M. LeRoy will no

longer be a Deputy Solicitor General of Wisconsin as of January 1, 2019. For this

reason, the State of Wisconsin respectfully moves for the withdrawal of Mr. Tseytlin

and Mr. LeRoy as counsel for the State of Wisconsin. The State of Wisconsin will

continue to be represented by other counsel of record from the Office of the Texas

Attorney General.
 Case 4:18-cv-00167-O Document 219 Filed 12/28/18   Page 2 of 5 PageID 2697


                                        Respectfully submitted,


                                        s/ Misha Tseytlin
                                        MISHA TSEYTLIN
                                        Wisconsin Solicitor General
                                        Wisconsin Department of Justice
                                        17 West Main Street
                                        P.O. Box 7857
                                        Madison, WI 53707-7857
                                        (608) 267-9323
                                        Fax (608) 261-7206
                                        tseytlinm@doj.state.wi.us
                                        (admitted pro hac vice)

                                        s/ Kevin M. LeRoy
                                        KEVIN M. LEROY
                                        Wisconsin Deputy Solicitor General
                                        Wisconsin Department of Justice
                                        17 West Main Street
                                        P.O. Box 7857
                                        Madison, WI 53707-7857
                                        (608) 267-2221
                                        Fax (608) 261-7206
                                        leroykm@doj.state.wi.us
                                        (admitted pro hac vice)

Dated: December 28, 2018




                                    2
 Case 4:18-cv-00167-O Document 219 Filed 12/28/18         Page 3 of 5 PageID 2698


                          CERTIFICATE OF SERVICE


      I hereby certify that on December 28, 2018, I filed the foregoing with the

Clerk of the Court using the CM/ECF System, which will send notice of such filing

to all registered CM/ECF users.


                                             Dated: December 28, 2018
                                             s/ Kevin M. LeRoy
                                             KEVIN M. LEROY




                                         3
 Case 4:18-cv-00167-O Document 219 Filed 12/28/18         Page 4 of 5 PageID 2699


                       CERTIFICATE OF CONFERENCE


      I hereby certify that counsel for the State of Wisconsin conferred with

Plaintiffs’ counsel on December 28, 2018 about this motion by phone and Plaintiffs’

counsel does not oppose the motion.


      I further certify that counsel for the State of Wisconsin attempted to contact

counsel for the United States on December 28, 2018 to confer on this motion but

was unsuccessful.


                                              Dated: December 28, 2018
                                              s/ Kevin M. LeRoy
                                              KEVIN M. LEROY




                                          4
 Case 4:18-cv-00167-O Document 219 Filed 12/28/18        Page 5 of 5 PageID 2700


                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION


TEXAS, et al.,

              Plaintiffs,

v.                                            Civil Action No. 4:18-CV-00167-O

UNITED STATES OF AMERICA, et al.,

             Defendants.

and

CALIFORNIA, et al.

             Intervenors-Defendants.


        [PROPOSED] ORDER PERMITTING WITHDRAW OF COUNSEL

      THIS MATTER came to be heard on the motion of Misha Tseytlin and Kevin
M. LeRoy, counsel for the State of Wisconsin in the above styled and numbered cause,
to permit them to withdraw from representation in this matter because they will be
leaving the Office of the Attorney General of Wisconsin in January 2019. After
considering the matter, the motion is GRANTED. It is, therefore,
      ORDERED AND ADJUDGED that Mr. Tseytlin and Mr. LeRoy are withdrawn
as counsel for the State of Wisconsin. The State of Wisconsin will continue to be
represented by other counsel of record who previously entered their appearances in
this matter.

      SO ORDERED on this ___ day of __________, 201__.




                                            _____________________________________
                                            THE HONORABLE REED O’CONNOR
                                              UNITED STATES DISTRICT JUDGE
